Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Claims 1-4 and 6-10 are pending. Claims 5 has been cancelled. Claims 1 and 2 have been amended.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1,3,4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yangfeng (CN 102732056A).
Yangfeng teaches dyeing synthetic hydrophobic fibers such as polyester (page 6, paragraph 7; claim 7) with dyes of formula (III) 

    PNG
    media_image1.png
    320
    1210
    media_image1.png
    Greyscale

wherein X8 is H,Cl,Br or CN,  X9 is NHCOCH3, X10 and X11 are CN2C6H5 and CH2COOCH3 (page 4, last paragraph).
Yangfeng teaches in example (IIId), the dye of formula

    PNG
    media_image2.png
    199
    920
    media_image2.png
    Greyscale

Applicant’s claimed dye can be arrived at by two substitutions wherein the CN group can be substituted with bromo or chloro and the CH2CH2CN group can be substituted with CH2COOCH3 and free rotation occurs around a single bond for the nitrogens and only these two substitutions are required to arrive at applicant’s claimed dye. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed substituents in the claimed locations to arrive at the claimed dye structure as Yangfeng teach similar dyes with similar substituents as effective in dyeing synthetic hydrophobic polyesters for the benefit of excellent light fastness and fastness to washing and rubbing. Choosing from only 4 functionally equivalent substituents in small lists to arrive at dyes for the analogous purpose of dyeing similar polyester textiles is obvious absent a showing of criticality of selection of one substituent over another. 
It is noted based on examples such as III-d, only two substitutions would be required to achieve applicant’s claimed dye. Free rotation about the single bond to the leftmost and rightmost nitrogens causes the X8 and X10/X11 positions to be reversed and bromo is in the top or applicant’s R1 location and Br or Cl is in the bottom or applicant’s R2 location. Similarly X10 and X11 can be rotated to reverse positions. Yangfeng teaches that R10/R11 can be selected from CH2COOCH3 and this on one of 5 choices in the laundry list.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yangfeng (CN 102732056A) in view of Leaver (US 6,562,082).
Yangfeng is relied upon as set forth above. 
Yangfeng does not teach Disperse Green 9 or the process of preparing the dyes of claim 6.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye compositions of Yangfeng by including disperse green 9 as Leaver teaches this dye is effective in dyeing polyester materials and disperse dye mixtures provide brighter shades and heat fastness at less expense. Combining dyes to arrive at custom shades is conventional in the printing art. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to prepare the dyes of Yangfeng by the methods taught in Leaver as Leaver teaches overlapping species to those of Yangfeng and using a similar method to make similar dyes effectively would be obvious. Leaver teaches the diazotizing and coupling similar structures is a conventional manner for efficiently producing the dyes (column 2, lines 40-65). Using the claimed R1 and R2 as taught by Yangfeng and also taught by Yangfeng as functionally equivalent to the species in Leaver would be obvious . 

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akatani (US 5,688,288).
Akatani teaches dyeing or printing synthetic hydrophobic fibers such as polyester (column 9, lines 35-60) with dyes of formula (I)

    PNG
    media_image3.png
    144
    444
    media_image3.png
    Greyscale
 wherein X is bromine or chlorine, Y is hydrogen, R1 and R2 are aryl and alkoxycarbonyl, (column 2, lines 1-25). Akatani teaches in example 33, table 3, where X is Br, R1 is CH2-Ph and R2 is C2H4OCH3 (methoxyethyl, column 10). While Y in example 33 is OCH3 this can be substituted with a functional equivalent of hydrogen and only a single substitution is required to arrive at applicant’s claimed dye (column 2, lines 5-25). Akatani teaches the methods of preparation with diazotizing the claimed primary aromatic amine compounds and coupling derivatives (column 3, lines 25-30). Akatani teaches R1 or R2 can be methoxycarbonylmethyl, β-methoxycarbonylethyl or β-methoxyethyl (column 3, lines 39-65). 
Akatani does not teach all the claimed substituents in a single embodiment but allows for selection of the claimed substituents to arrive at the claimed dye.
. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akatani (US 5,688,288).in view of Leaver (US 6,562,082).
Akatani is relied upon as set forth above. 
Akatani does not teach Disperse Green 9 or the process of preparing the dyes of claim 6.
Leaver teach mixtures of disperse dyes are effective in dyeing polyester (claim 12, column 1, line 45 to column 2, line 40; column 5, lines 20-35). Leaver teaches the dye mixtures provide brighter shades and have a higher heat fastness at less expense (column 1, lines 40-45). Leaver teaches dyes of formula (I) wherein free rotation can occur about a single bond (column 1, lines 45-65). Leaver teaches the methods of preparation with diazotizing the claimed nitroaniline compounds and coupling to acetamidoaniline derivatives (column 2, lines 41-65). 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to prepare the dyes of Akatani by the methods taught in Leaver as Leaver teaches structurally species to those of Akatani and using a similar method to make similar dyes effectively would be obvious. Leaver teaches the diazotizing and coupling similar structures is a conventional manner for efficiently producing the dyes (column 2, lines 40-65). Using the claimed R1 and R2 as taught by in Leaver would be obvious to make similar dyes in conventional reaction schemes. Using a known effective method to prepare a structurally similar dye would be obvious absent a showing of criticality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761